SALCINES, Judge.
Alameda Isles Homeowners Association, Inc., appeals the Department of Health’s final order denying its petition for declaratory relief. Alameda Isles sought a declaration pursuant to rule 28-105.002, Florida Administrative Code, that it did not satisfy the definition of a mobile home park as set forth in section 513.01(4), Florida Statutes (2000). In the order denying the petition, the Secretary of the Department of Health concluded that Alameda Isles was a mobile home park subject to the provisions of chapter 513, Florida Statutes.
After Alameda Isles filed its initial brief on appeal, the Department filed a confession of error with this court in which it conceded that the final order contained factual assertions which were outside the record in this matter. Because the findings of fact and conclusions of law made by the Department are inextricably intertwined, this court cannot review the issue of whether the petition was properly denied. Accordingly, we reverse the Department’s final order and remand for an evi-dentiary hearing.
Reversed and remanded for further proceedings.
PARKER, A.C.J., and DAVIS, J., Concur.